DETAILED ACTION

Claims 1-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 22 is allowed.


Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 09/17/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1, 4, 5-7, 9-10, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent No. 10003467) (Hereinafter Miller) in view of Nakhjiri et al. (US Patent Application No. 20140082358) (Hereinafter Nakhjiri).

As per claim 1, Miller discloses an encryption method implemented by an electronic circuit including a first non-volatile memory, the method comprising:
 creating a first pair of asymmetrical keys including a first private key and a first public key (1012, fig 10, col 2, lines 53-58, asymmetric key pair must be created); 
storing the first public key in the first non-volatile memory (col 2, lines 53-58, keys are stored in fuses [non volatile memory]); 
receiving a second public key during a communication session (col 2, lines 58-64, a system may receive additional public keys); and 
the first public key remaining stored in the first non-volatile memory after the communication session col 2, lines 53-58, keys are stored in fuses [non volatile 
Nakhjiri discloses forming a first symmetrical key from the first private key and the second public key (claim 18, using the second public key and the first private key derived from the seed to perform a local DH exchange to create a symmetric key). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miller and Nakhjiri. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 4, claim is rejected for the same reason and motivation as above, claim 1. In addition, Nakhjiri discloses further comprising forming at least one second symmetrical key from the first private key and the second public key (claim 18, using the second public key and the first private key derived from the seed to perform a local DH exchange to create a symmetric key, similar steps can be used to form the second symmetrical key). 

As per claim 5, claim is rejected for the same reason and motivation as above, claim 1. In addition, Nakhjiri discloses Nakhjiri discloses further comprising forming first and second symmetrical keys from a seed formed from the first private key and the second public key (claim 18, accessing a seed securely provisioned in the target device;  deriving a first private key of a first public, private key pair from the seed;  obtaining a 
perform a local DH exchange to create a symmetric key). 

As per claim 6, claim is rejected for the same reason and motivation as above, claim 1. In addition, Nakhjiri discloses further comprising storing, in the first non-volatile memory, the seed and the first symmetrical key (para 30, he UICC is able to generate the MNO_ECC_PVKDEV, para 33). 

As per claim 7, claim is rejected for the same reason and motivation as above, claim 1. In addition, Nakhjiri discloses further comprising encrypting the stored seed and first symmetrical keys with an internal key internal to the electronic circuit (para 30, the UICC is able to generate the MNO_ECC_PVKDEV, para 33). 

As per claim 9, claim is rejected for the same reason and motivation as above, claim 1. In addition, Nakhjiri discloses further comprising storing data, encrypted by the first symmetrical key, in a second nonvolatile memory (fig 4, para 21, Symmetric key). 

As per claim 10, claim is rejected for the same reason and motivation as above, claim 1. In addition, Nakhjiri discloses further comprising encrypting communications internal to the electronic circuit with an additional symmetrical key (fig 4, UICC para 21, Symmetric key). 


As per claim 14, claim is rejected for the same reason and motivation as above, claim 1. In addition, Nakhjiri discloses  further comprising obtaining the first and second pairs of asymmetrical keys using a Diffie-Hellman algorithm (para 33, algorithm that may be employed is a Diffie-Hellman exchange (ECDH) algorithm). 

As per claim 18, claim is rejected for the same reasons and motivation as claim 1, above.

As per claim 20, claim is rejected for the same reasons and motivation as claim 4, above

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent No. 10003467) (Hereinafter Miller) in view of Nakhjiri  et al. (US Patent Application No. 20140082358) (Hereinafter Nakhjiri) in further view of Chen et al (US Patent Application No. 20200004983) (Hereinafter Chen).

As per claims 2 and 19, Miller in view of Nakhjiri does not disclose further comprising erasing the first private key. However, Chen discloses erasing the first private key (para 17, private key pair that is generated for use during a user session may later be deleted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 

As per claim 3, claim is rejected for the same reasons and motivation as claim 2, above. In addition, Chen discloses further comprising erasing the first private key during the communication session (para 17, private key pair that is generated for use during a user session may later be deleted). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent No. 10003467) (Hereinafter Miller) in view of Nakhjiri  et al. (US Patent Application No. 20140082358) (Hereinafter Nakhjiri) in further view of Bailey et al (US Patent Application No.  20190109869) (Hereinafter Bailey).

As per claim 8, Miller in view of Nakhjiri does not disclose further comprising storing the first symmetrical key in another memory that is volatile and/or configured to be erased in response to an attack being detected. However, Bailey discloses storing the first symmetrical key in another memory that is volatile and/or configured to be erased in response to an attack being detected (para 36, attack agent may delete the symmetric key and public key from local memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miller and Nakhjiri with Bailey. The motivation would have been to build the network that provide endpoint security solutions and to anonymize the sensitive data.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent No. 10003467) (Hereinafter Miller) in view of Nakhjiri  et al. (US Patent Application No. 20140082358) (Hereinafter Nakhjiri) in further view of Brandenburg et al (US Patent Application No. 20050135613) (Hereinafter Brandenburg).

As per claims 11 and 21,  Miller in view of Nakhjiri does not disclose   further comprising: encrypting the additional symmetrical key with the first private key; and 
storing the encrypted additional symmetrical key in the first non-volatile memory. However, Brandenburg discloses further comprising: encrypting the additional symmetrical key with the first private key (claim 26, encrypt the symmetrical 
key using a private key); and 
storing the encrypted additional symmetrical key in the first non-volatile memory (claim 26, encrypt the symmetrical key using a private key. must be stored in the memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miller and Nakhjiri with Brandenburg. The motivation would have been to build the network that provide endpoint security solutions and to anonymize the sensitive data.

As per claim 12, claim is rejected for the same reasons and motivation, as claim 11, above. In addition, Brandenburg discloses further comprising storing, by the electronic circuit, the first public key in signed form (para 86, encrypt the signed and encrypted data stream with a public key). 

As per claim 13, claim is rejected for the same reasons and motivation, as claim 11, above. In addition, Brandenburg discloses, wherein the second public key is from a second pair of asymmetrical keys comprising a second private key, and the first symmetrical key is deduce-able from the second private key and the first public key (para 83, An asymmetrical encrypting method). 

As per claim 15, claim is rejected for the same reasons and motivation, as claim 11, above. In addition, Brandenburg discloses wherein the first non-volatile memory is readable only by a holder of the additional symmetrical key and/or an administrator (para 51, 54). 

As per claim 16, claim is rejected for the same reasons and motivation, as claim 11, above. In addition, Brandenburg discloses, wherein the first non-volatile memory is readable by the administrator using a third private key (para 54). 

As per claim 17, claim is rejected for the same reasons and motivation, as claim 11, above. In addition, Brandenburg discloses reading, by an administrator having a third private key, the first public key of the first pair of asymmetrical keys; sending the first public key of the first pair of asymmetrical keys to a holder of the second private key; and deducing the first symmetrical key from the first public key and the second private key (para 27). 

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493